      Case 1:21-cv-00105-JRH-BKE Document 11 Filed 08/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


CALVIN GILBERT,

              Petitioner,

       V.                                                 CV 121-105


STATE OF GEORGIA, Warden,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS the motion to proceed IFF, (doc. no. 7), and DISMISSES this petition filed

pursuant to 28 U.S.C. § 2254 without prejudice.

       A prisoner seeking relief under § 2254 must obtain a certificate of appealability

("CCA") before appealing the denial of his application for a writ of habeas corpus. This

Court "must issue or deny a certificate of appealability when it enters a final order adverse to

the applicant." Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court

should grant a COA only if the prisoner makes a "substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and

Recommendation, and in consideration of the standards enunciated in Slack v. McDaniel.
      Case 1:21-cv-00105-JRH-BKE Document 11 Filed 08/31/21 Page 2 of 2




529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.

Accordingly, the Court DENIES a COA in this case.' Moreover, because there are no non-

frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner

is not entitled to appeal informa pauperis.      28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this              day of               I    ,2021, at Augusta, Georgia.




                                              J. RANlMUmLL,^CHIEF JUDGE
                                              UNITEDpATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA




       '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
